Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 1 of 11

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

FIRST NBC BANK * CIVIL ACTION
k

versus * NO. 17-6652
W

LEVY GARDENS PARTNERS 2007, LP * NJB-JCW
*

%k*kk**k*kkkikk*kk*k*k%k***k*****k***%*k**

ANSWER BY LEVY GARDENS PARTNERS 2007 LP
AND COMPULSORY C()UNTERCLAIM AGAINST GIROD LOANCO. LLC

NOW lNTO COURT, through undersigned counsel, comes Levy Gardens Partners
2007 LP (“Levy Gardens”) and answers the Petition for Executory Process originally filed
by the First NBC Bank (“First NBC”) in the Civil District Court for the Parish of Orleans for
the State of Louisiana at Docket 17-23 15, removed to the United States District Court for the

 

Eastern District of Louisiana, now docketed as Civil Action 17-6652, the Honorable
Nannette Jolivette Brown presiding
I. FACTUAL BACKGROUND

1. Prior to April 28, 2017, Levy Gardens had a banking relationship with First
NBC as a consequence of which Levy Gardens was either a maker, endorser or guarantor of
various loans to other parties, including Regina Heisler (“Regina”), the Succession of
Frederick P. Heisler (“Heisler Succession”), Henry L. Klein (“Klein”), Gary R. Gibbs
(“Gibbs”), Coastal Phoenix lnvestments (“CPI”) and HP South, LLC (“HP South”) (“Related
Parties”).

2. On April 28, 2017, John Ducrest, Cornrnissioner of the Louisiana Ofl`ice of
Financial lnstitutions (“OFI”), filed an action to close First NBC on the grounds that it had
been engaging in a pattern of “...unsafe and unsound banking practices...” in violation of
federal law set forth at Title 12 of the United States Code of Federal Regulations, 12 CFR
Part 337, and Title 12 ofthe United States Code, 12 U.S.C. § 375(a)(4), 375(b), l463(a)(1),
1816, 1818(a), 1818(b), 1819, 1820(d), 1828(1`)(2) and 1831, fn res FirstNBCBank, Docket
No. 17-4057, Division N (“the Liquidation lawsuit”).

Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 2 of 11

3. According to a report from the Off`ice of the Inspector General (“OIG”), the
unsafe and unsound banking practices included large lending relationships with borrowers
who put up little or no collateral, followed by the use of collateral belonging to one borrower
in order to conceal delinquencies of other defaulted borrower, www.fdicoig.gov.

4. On April 28, 2017, OFI surrendered all assets of First NBC to the Federal
Deposit Insurance Company (“FDIC”) for liquidation, including loans by First NBC under

the following Original Loan Numbers involving Related Parties (“Nine-Loan Pacl<age”):

1000013 304 Levy Gardens
1000007496 HP South
1000133897 Heisler Succession
1000157008 Heisler Succession
10001 14592 Heisler Succession
1000125119 Heisler Succession
1000066764 Heisler Succession
1000022434 Heisler Succession
1000086399 Regina
5. Each loan in the Nine-Loan Package Was cross-collateralized with the other

loans and guaranteed by the Related Par'ties, meaning that any and all actions by g@_c_h
member of the Related Parties was intended to benefit the other members

6. On May 105 2017, Klein met with the FDIC at 210 Baronne Street and was
advised that the amount due on the Nine-Loan Package exceeded $10 million, which was a
total surprise because none of the Related Parties had borrowed the money allegedly owed.

7. Beginning May 10, 2017, Klein investigated and discovered that high-level
officers at First NBC had allowed Gibbs and CPl to borrow ONE HUNDRED SlXTY-ONE
MILLION, SIX HUNDRED THIRTY-TWO THOUSAND, SlX HUNDRED THIRTY-TWO
DOLLARS using property belonging to the Related Parties as collateral:

§161,632,652

_2_

Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 3 of 11

8. Because of the high probability that the FDlC would sell the Nine-Loan
Package to third parties as in the wake of the S&L Crisis and the birth of Resolution Trust
Corporation (“RTC”) in the 1980's, Klein took steps to protect the Related Parties by filing
at least the following pleadings:

9. On October 21, 2017, the Heisler Succession, Regina Heisler and Levy Gardens filed

a l\/lotion for Declaratory ReliefEnforcing the Right of Litigious RedemptionApplving the Ex Turpi`
Causa Doctrine with Reservation of Rights for Supplemental Relief.

10. ln the October 21, 2017 Motion for Declaratory Relief, paragraphs 4, 5, 6 and 7 set
forth why all loans in the Nine-Loan Package were UNENF()RCEABLE, making any purchase of
the Nine-Loan Package a purchase of @M rights; paragraphs 8, 9 and 10 articulated why the
paper was toxic and paragraphs 11 and 12 stated a Leg@ claim pursuant to Louisiana Civil Code
Article 2652.

1 1 . On information and belief, when the October 21, 2017 Motion for Declaratory Relief
was filed, Girod was conducting its due diligence and must be held to have had actual or constructive
knowledge of the defaults and manifest corruption at First NBC Bank, meaning that Girod will M
be a “...holder in due course...”

12. On February2, 201 8, the Heisler Succession and Regina Heisler filed a .Reguest for
Authoritv to Present a Freedom of lnforrnation Act Request to the FDIC; at paragraphs 4 and 5,

mention the Succession`s rights of litigious redemption were made, stating that

“On a date unknown and on terms unknown, the FDlC has sold the
loans to a third party, which has refused to provide any significant
documentation regarding loan history and/or the sale of the loans.”

13. On l\/Iay 5, 2018, the Heisler Succession filed a l\/[otion for an Expedited Hearing on
the Succession’s Prior Requests for Declaratory Judgment Naming Capital Crossing Servicing

Company, lnc.i Girod LoanCo, LLC. and Charles Schwab & Companv` lnc. as Parties Claiming an

Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 4 of 11

lnterest Pursuant to LCCP Article 1880.

14. In that pleading, at paragraphs 10, 1 1, 12, 13 and 14, the right of litigious redemption
was pled as well as the fact that the loans were unenforceable; a rule to show cause was hand-
delivered to David Halpem, who claimed that he did not have authority to accept service

15. On August 2, 2018, Regina Heisler, individually and on behalf of the Heisler

Succession filed a Response to Schwab Concursus and an lncorporated l\/[otion to Strike the Girod

 

LoanCo Claim in the consolidated cases; at paragraphs 5, 6, 7, 8 and 9, substantial reasons were
articulated why Girod was estopped from making the claim as to any of the assets of the Succession
or any ofthe Related Parties; at paragraphs 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 we set forth
the compelling reasons why further corruption at the bank cast further doubt on any of the accounts
at issue.
II. REFUSAL TO ALLOW INSPECTION OF ORIGINAL NOTES

16. F or almost a year after Girod purchased the Nine-Loan Package, the Related Parties

asked to see evidence of ownership of the notes and the actual original notes without avail.

17. - On August 22, 2018, certain Related Parties filed a l\/lotion to Compel Production of

 

the Original Notes and Evidence of the Price Paid for the Heisler Debt,

18. lt was not until mid-January of 2019 that counsel for the Related Parties saw the
original notes, none of which had an “allonge” firmly attached or made a part of the notes at issue,
and none of which were linked to any collateral or any form of a commercial pledge agreement.

III. REFUSAL TO DISCLOSE LOAN FILES

19. Given the level of corruption that engulfed First NBC before it was taken down, and
given the bloating of alleged debt, all Related Parties were entitled to see the entire files and the
complete record at First NBC and so requested on multiple occasions without avail.

20. The evidence contained in the loan files was also relevant to Girod’s due diligence
prior to purchasing the Nine-Loan Package, which had enough compelling evidence to eliminate

Girod as a “...holder in due course...”

Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 5 of 11

lV. REFUSAL T() DISCLOSE DOCUMENTATION
OF ARM’S LENGTH PURCHASE

21. Girod allegedly purchased the Nine-Loan Package on November 13, 2017, but
consistently refused to show evidence of the purchase or to document same; Girod was never a
“...holder in due course...” and therefore the requests for proof of ownership were reasonable and
should never been withheld

V. EX TURPI CA USA NON ORITUR ACTIO

22. Pursuant to principles set forth in the publication, T he Rr'ghts ofParn`es to Il!egal
Transacn'ons, no party which has been a participant of an illegal transaction can move a court of
justice to aid him in profiting from the illegality', it is a concept not dissimilar from the adminition
that no one who eats from “the fruit of a poisoned tree’ will survive the meal.

23. The direct translation of the doctrine teaches that “...from a dishonorable cause no
right of action can arise...”, meaning that a court of law will greig lend a hand to a party pleading
a dishonorable cause.

24. First NBC committed crimes; the FDlC took toxic paper and packaged it in the same
manner as the Nine-Loan Package in the case at bar.

25. Girod purchased the Nine~Loan Package without recourse and with full knowledge
that the paper it purchased was toxic.

VI. NOVATIONS WITHOUT CONSIDERATION

26. As a matter of course in the process of hiding delinquent debt from regulators, First
NBC issued new notes to cover old notes which were not marked “PAID” and returned to any of
the Related Parties, making the new notes unenforceable

27. Loan w (the Schwab account loan) was executed on February 2'}', 2015 to pay off
Loans M and M, but those two notes were wl returned to any Related Party marked
“PAID”, resulting in a novation without considerationl

28. Loan 45 92 paid off Loans 2826 and 43 83 , but those two old notes were never returned

 

to any Related Party marked “PAID”, resulting in a novation without consideration
29. Loan 3897 paid off Loan 6298, but that old note was never returned to any Related

Palty marked “PAID”, resulting in a novation without consideration

_5_

Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 6 of 11

30. Loan M was never funded; it was used by the bank to hide non-performing loans

and to perpetrate further fraud.
VII. IN GLOBO EXHIBIT A

31. On January 29, 2019, counsel for the Related Parties submitted a complete
report to Girod as to the various reasons the notes allegedly owned by Girod were
unenforceable as having been used in a criminal enterprise

32. Levy Gardens hereby includes ln Globo Exhibit A and incorporates same as
if written out herein fully and in QM.

VIII. IN GLOB() EXHIBlT B

33. ln the course of litigating matters between Girod LoanCo, the Heisler interests
and the interests of the Related Parties, it has become necessary to file evidence of
unenforceability in the Civil District Court for the Parish of Orleans in Schwab versus Girod
LoanCo and Regina Heisler, incorporated herein as if written out fully and z`_n MQ,
marked In Globo Exhibit B.

IX. CALLOUS INSENSITIVITY TO REGINA HEISLER
AND TI-IE MEMBERS OF THE HElSLER FAMILY

34. Regina Heisler is 763-years old and is in frail condition', when Fred Heisler died,
he left her a reasonable portfolio to take her through her final years; that portfolio has been
effectively seized by Girod and this entire debacle has destroyed the family.

35. The most egregious aspect of the conduct by Girod has been the ignoring of
requests to see what it was that Girod had to justify its claims.

36. The following list of e-mails to Girod’s counsel is unforgiveable, callous and

insensitive to Regina Heisler and the family:

1. 12/07/17 @ 8:34 am: Do you have any documentation on the 9 loans?
Stated differently, If you Were going to trial today,
What proof Would you submit?

2. 12/07/17 @ 12:01 pm: You must have some documents I can look at.

3. 12/07/17 @ 2:49 pm: Do you have any documentation on the Heisler loans?

_6_

10.

11.

12.
13.
14.

15.

16.

Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 7 of 11

12/11/17 @ 10:01 am:

12/15/17 @ 11:47 am:

12/18/17 @ 9:50 am:

12/20/17 @ 1:14 pm:

12/20/17 @ 2:34 pm:
01/02/18 @ 10:05 am:

01/03/18 @ 9:09 am:

01/09/18 @ 1=14 pm:

01/10/18 @ 1:11 pm:
01/24/18 @ 1:47 pm:
01/30/18 @ 1:43 pm:

01/31/18 @ 3=41 am=

02/26/18 @ 10:16 am:

To Eric Lockridge: I really need to see what you
have and how much you contend is owed. I have been
chasing this issue for 6 months....Please give me a time
to go to David’s office and see whatever
documentation you have.

It has now been at least 8 months (sic) since I began
looking for documentation and have received nothing.

How close are we to getting a look at the histories of
these loans?

Please get me the credit/debit history on each loan
you expect the Succession to pay.

This is torture.

Surely you have some supporting documentation by
now. Can you tell me what your client paid?

David and Eric: l would like to come over and see
What documentation you have to support your claims.

Once again, I have been seeking this information
since April of 2017 and must reach an understanding
asap.

l have to do something!!!! Ifyou have no
documentation, please say so; If you have some
documentation, please say so; If you have lousy
documentation, please say so.

Quo Vadirnus?
Do you have paperwork for me to see?

Do you have any actual original notes? Where are
they physically?

Does David Silverstein or anyone have the original
notes Capital purchased?

The FDIC has responded to my FOIA request with
nothing. They have no record of supporting
documentation and (they say) no idea What your
client paid for the Ioans.

17.

18.

19.

20.

21.
22.

23.

24.

25.

26.

27.

Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 8 of 11

03/03/18 @ 5:21 pm:

03/05/18 @ 1:18 pm:

03/09/18 @ 1:22 pm:

03/12/18 @ 9:07 am:

03/12/18 @ 10:29 am:
03/12/18 @ 11:20 am:

03/14/18 @ 4:31 pm:

04/17/18 @ 2:33 pm:

04/19/18 @ 5:56 pm:

06/20/18 @ 4:49 pm:

06/22/18 @ 2:26 pm:

Does this company exist? I couldn’t find them in any
jurisdiction on earth.

Does Girod LoanCo exist? Will David accept
pleadings and/or a subpoena?

I want to go to Boston to inspect the records on the
loans sold to Girod LoanCo (which I found in
Delaware) Will you agree without a court order?

I requested your confirmation as to my going to
Boston to inspect the records your client has
regarding each loan as to which the Heislers are
involved....TIME IS OF THE ESSENCE....PleaSe give
me a time and date at your client’s offices in Boston
to conduct the inspection

Do you have THE ORIGINAL OF ANY NOTE?

I want to go to Boston and look at the loan files,
however sparse.

l have been trying to see what supporting
documentation your client has on the loans allegedly
purchased from the FI)IC. YOU HAVE YET TO
PROVIDE DOCUMENTATION OR GIVE ME A
TIME AND DATE WHEN l CAN GO TO BOSTON
TO SEE THE REC()RDS.

Am I correct that you have filed NO pleadings in the
interpleader. Are you?

It seems inevitable that your client will be required to
show me everything it has in the form of
documentation for each loan. Same as to the price

Girod paid. Why do we have to go through all this

rigmarole?

For approximately the 20"‘ time, demand is made for
CC or Girod to provide al documents which support
your claim.

The concursus has been filed and you will have to

reveal by what authority you have any right to any of
the collaterai, including the cash from the Schwab

_g_

28.
29.

30.

31.

32.

33.

Case 2:17-cv-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 9 of 11

07/20/18 @ 11:3'7 am:
07/23/18 @ 10:12 am:

07/27/18 @ 3:38 pm:

07/27/18 @ 3:54 pm:

07/27/18 @ 3:45 pm:

Account. Please send me the paperwork that
establishes when and how Girod owns the rights or
the collateral.

You filed, but do you have proof?

David: There were no documents with your claim.
Please produce immediately all documents which give
Girod LoanCo a legal right to make the claim. I have
been diligently seeking this information for over a
year from the FDIC and from Girod LoanCo.

Eric and David: You have filed a claim in the
concursus at 18-4693 WITHOUT (i) presenting any
documents which establish your alleged interest in the
Heisler assets, (ii) how you obtained that interest
allegedly on November 13, 2017, (iii) what you paid
for the alleged interest and (iv) why you haven’t
provided the Succession or Regina Heisler with
documentation despite repeated requests.

Mrs. Heisler is a 76-year-old widow whose assets
were used to fund shill loans. Girod LoanCo has her
entire estate and assets tied up with bogus loans that
are TOXIC and UNENFORCEABLE because they
came out of the First NBC Bank criminal activity that
resulted in the collapse of the bank. You cannot
document your claim.

Girod LoanCo is a one-year-old company born in
April of 2017 to purchase toxic debt at deep discounts
and attempt to gouge the alleged debtor. We have
attempted to obtain documentation of your rights
without avail for months.

PLEASE WITHDRAW YOUR CLAIM.

Rernaz`nder of page left blank

Case 2:17-cV-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 10 of 11

X. ANSWER TO ORIGINAL PETITI()N FOR EXECUTORY PROCESS
37. Now answering the original petition for executory process, Levy Gardens
responds as follows, provided however, that the responses are made as to First NBC only,
it being the position of Levy Gardens that Girod has no rights to proceed as a matter of fact

and as a matter of law (all answers applicable to the date of the filing of the Petition by Fitst

NBC)
I. Paragraph I is ADMITTED.
II. Paragraph II is ADMITTED.
III. Paragraph III is ADMITTED.
IV. Paragraph IV is ADMITTED.
V. Paragraph V is ADMITTED.
VI. Paragraph VI is ADMITTED.
VII. Paragraph VII is ADMITTED.
VIII. Paragraph VIII is ADMITTED.
IX. Paragraph IX is ADMITTED.
X. Paragraph X is AI)MITTED.
XI. Paragraph XI is ADMITTED.
XII. Paragraph Xll is ADl\/[ITTEDl
XIII. Paragraph XIII is ADMITTED.
XIII. Paragraph XIII is ADMITTED.
XIV. Paragraph XIV is ADMITTED.
XV. Paragraph XV is ADMITTED.
XVI. Paragraph XVI is ADMITTED.
XVII. Paragraph XVII is ADMITTED.
XVIII. Paragraph XVIII is ADl\/IITTED.
XIX. Paragraph XIX is ADMITTED.

_10_

Case 2:17-cV-06652-N.]B-.]CW Document 85 Filed 01/31/19 Page 11 of 11

XX. Paragraph XX is ADMITTED.
XXI. Paragraph XXI is ADMITTED.
XXII. Paragraph XXII is ADMITTED.
XXIII. Paragraph XXIII is ADMITTEI).

XI. LEVY GARDENS’ RIGHTS AGAINST LISKOW & LEWIS
AND LEWIS TITLE

38. Levy Gardens avers that First NBC had the right to proceed with the
foreclosure at the time the Petition was filed.

39. Levy Gardens avers, however, that it purchased a Lender’s Title Policy from
Lewis Title Insurance Cornpany, a captive insurance agency which was selling a product that
is not “insurance” and therefore, Lewis Title and Liskow & Lewis, which kept 80% of the
premiums paid by Levy Gardens, must reimburse Levy Gardens for all payments made on
the subject loan.

XII. COMPULSORY COUNTERCLAIM

40. As a consequence of the unjustified failure to make disclosures as set forth in
the 33 instances at paragraph 36, M, and as a consequence of the unjustifiable impairment
of the Right of Litigious Redemption, Levy Gardens claims damages in the full and true sum
of FIVE MILLION DOLLARS, not including punitive damages and compensatory damages
for violations of Federal Laws including the Federal and Louisiana Fair Debt Collection
Practices Acts, 15 U.S.C. § 1692 and Louisiana Revised Statutes 9:3562.

Respectfully submitted,

/s/ Henrv L. Klein
HENRY L. KLEIN (7440)
844 Baronne Street

New Orleans, LA 70113
(504) 301-3027

hen klein44 mail.com

_]1_

